[J-36-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 767 CAP
                                                  :
                       Appellee                   :   Appeal from the Order dated May 23,
                                                  :   2018 in the Court of Common Pleas,
                                                  :   York County, Criminal Division at No.
               v.                                 :   CP-67-CR-0001762-1991.
                                                  :
                                                  :   SUBMITTED: March 11, 2019
 PAUL GAMBOA TAYLOR,                              :
                                                  :
                       Appellant                  :


                                            ORDER


PER CURIAM                                                 DECIDED: November 6, 2019
       AND NOW, this 6th day of November, 2019, the order of the Court of Common

Pleas is AFFIRMED by operation of law, as the votes among the participating Justices

are equally divided.

       Appellant’s applications to correct omission from the record and to present oral

argument are DENIED. With respect to appellant’s application to waive conflict, a jurist’s

decision to recuse is a matter of individual discretion or conscience. See Commonwealth

v. O’Shea, 567 A.2d 1023, 1034 (Pa. 1989); In re Crawford's Estate, 160 A. 585, 587 (Pa.

1931). As each member of this Court has resolved his or her own participation in this

appeal, the application to waive conflict, as well as the application to file a reply in support

thereof, are DENIED.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.